Broyles, J.
1. One who, while on a porch of an occupied dwelling-house, shoots a pistol at, toward, or into any portion thereof, is guilty of shooting “at,” “toward,” or “into” the house, in violation of the act approved August 13, 1910 (Acts, 1910, p. 137), Park’s Penal Code, § 115 (a) ; English v. State, 10 Ga. App. 791 (74 S. E. 286).
2. There was no error prejudicial to the accused in any of the instructions of the court objected to, when they are considered in the light of the entire charge, the evidence adduced and the defendant’s statement at the trial. *3413. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.
Decided November 4, 1915.
Conviction of manslaughter; from Mitchell superior court— Judge Cox. June 28, 1915.
J. J. Hill, B. 0. Gardner, for plaintiff in error.
R. G. Bell, solicitor-general, Frank A. Hooper, Ben T. Burson, contra.